Mr. Justice Van Orsdee
delivered the opinion of the Court:
Of course, it is beyond the power of a court to instruct a jury to return a verdict of guilty in a criminal case, either directly or indirectly by the use of language which amounts to the direction of a verdict. The Constitution of the United States guarantees every person charged with crime the right of trial by jury. Art. III. sec. 2, cl. 3, 6th Amendment. This right cannot be taken away by the legislative department of the government, much less by the judicial. It would be a judicial frittering away of the citizens’ constitutional rights to hold that the charge of the court in this case did not amount to a direction to return a verdict of guilty. Juries are composed of *354men of average intelligence, who have to depend upon the court for guidance in the performance of their duties. Every word that falls from the lips of the trial judge is accepted, and under all ordinary circumstances acted upon, by the jury. In this instance, what the court did amounted to taking from the jury all questions of fact, and charging them that, under the law, it was their duty to find the defendants guilty. In Breese v. United States, 48 C. C. A. 36, 108 Fed. 804, a case very similar to the one at bar, the trial judge, after expressing the opinion in the charge that the defendant was guilty, and that it was the duty of the jury to so find, charged the jury at great length ■jhat his opinion was not theirs, and that they were the sole judges of the facts, and should determine the guilt or innocence of the defendant independently of any opinion expressed by him. The court of appeals, reversing the case, said: “But, inasmuch as the strong opinion expressed by the judge below in his charge to the jury, in which he used the words, That, in his opinion, it was the duty of the jury to convict the defendant,’ was calculated to mislead the jury, who perhaps construed this language as a direction on the part of the court, we think it would be proper to grant a new trial.”
The instruction in the present case constitutes reversible error. It is not a case of the court summing up an issue of: fact, and charging the jury that if they find certain facts to be true, they should find the accused guilty; and then summing-up the facts upon the other side, and charging that, if they should find those facts to be true, they should acquit the accused. No question of fact was here submitted to the jury. The coux-t stated that no issue of fact existed, and, applying the law to the facts thus found by the court to be established, declared that the defendants were guilty, and instructed the jury that it ought so to find. Indeed, the instruction was so explicit that the jury would have been justified in regarding it as a direct violation of the mandate of the court had it returned a verdict of not gúilty. The trial judge “should take care to separate the law from the facts, and to leave the latter in unequivocal terms to the judgment of the jury as their true *355and peculiar province. * * * It is obvious that under any system of jury trials the influence of the trial judge on the jury is necessarily and properly of great weight, and that his lightest word or intimation is received with deference, and may prove controlling.” Starr v. United States, 153 U. S. 614, 625, 626, 38 L. ed. 841, 845, 846, 14 Sup. Ct. Rep. 919.
The court fell into this error in interpreting the statute to mean that the mere conversion of the funds constituted a wrongful conversion, and therefore the question of criminal intent was not an element of the crime to be proven, as in a common-law felony. While there are undoubtedly crimes where intent is not an essential element in establishing the commission of the offense, the general rule in this country and England is that where an act is made a crime by statute, the statute is to be construed in the light of the common law, and the existence of criminal intent is essential. Gordon v. State, 52 Ala. 308, 23 Am. Rep. 575; Stern v. State, 53 Ga. 229, 21 Am. Rep. 266; Mulreed v. State, 107 Ind. 62, 7 N. E. 884; People v. Welch, 71 Mich. 548, 1 L.R.A. 385, 39 N. W. 747; State v. Snyder, 44 Mo. App. 429; State v. Presnell, 34 N. C. (12 Ired. L.) 103; Duncan v. State, 7 Humph. 148; Reg. v. Tolson, L. E. 23 Q. B. Div. 168, 58 L. J. Mag. Cas. N.' S. 97, 60 L. T. N. S. 899, 37 Week. Rep. 716, 16 Cox, C. C. 629, 54 J. P. 4, 8 Eng. Eul. Cas. 16, 8 Am. Crim. Rep. 59.
Undoubtedly it is wdthin the power of the legislature to declare an act criminal, irrespective of the intent of the doer of the act. But to admit of such a judicial construction, it must clearly appear that such was the legislative intent. As was said in Reg. v. Tolson, supra: “Although prima facie and as a general rule there must be a mind at fault before there can be a crime, it is not an inflexible rule, and a statute may relate to such a subject-matter and may be so framed as to make an act criminal whether there has been any intention to break the law or otherwise to do a wrong or not. * * * Whether an enactment is to be construed in this sense, or with the qualification ordinarily imported into the construction of *356criminal statutes, that there must be a guilty mind, must, I think, depend upon the subject-matter of the enactment, and the various circumstances that may make one construction or' the- other reasonable or unreasonable.”
Applying this rule to the present statute, we think that where the lawmakers have incorporated into the act a word or words descriptive of the crime which imply the necessity of “a mind at fault before there can be a crime,” criminal intent becomes an essential fact in establishing the guilt of a person accused of its violation. The crime here does not consist in mere conversion, but in wrongful conversion. The word “wrongful” in its legal signification must be defined from a criminal standpoint, since it is here used in a penal statute to define a crime. That the word has a well-defined meaning when used in criminal statutes is supported by Webster, who defines it as doing a thing “in a wrong manner; unjustly; in a manner contrary to moral lay or justice.” The word “wrongful,” like the words “wilful,” “malicious,” “fraudulent,” etc., when used in criminal statutes, implies a perverted evil mind in the doer of the act. The word “wrongful” implies the opposite of right, a perverted evil mind in the doer of the act. In Howard County v. Armstrong, 91 Ind. 528, 536, the'court defined-it as follows: “Webster defines wrongfully as meaning: ‘In a wrong manner; unjustly; in a manner contrary to the moral law or to justice.’ Unlawfully is not the full equivalent of wrongfully. A thing may be unlawfully without being contrary to good morals or. to natural justice. Wrong is the opposite to right, whether considered with reference to strict law or the principles of equity. The word ‘wrongful,’ therefore, has a much broader and stronger meaning than the word ‘unlawful.’ ”
¡ To eliminate from the “wrongful conversion” the element of ’ criminal intent would mean to reduce the offense to a mere tort. Before there can be a conversion of the property of another, there must be an intent on the part of the doer of the act to convert the property to his own use without the consent of the owner. State v. Silva, 130 Mo. 440, 463, 32 S. W. 1007. But a wrongful conversion implies a conversion by the doer of *357the act without color of right, and with the evil intent of converting the property to his own use. The intent to wrongfully convert the property of another implies more than the intent to merely convert. It implies a mind at fault, an evil mind capable of intentionally committing the offense here defined by the statute. This intent may be proved directly; or it may be inferred from the circumstances of the case as disclosed by the evidence; or it may be inferred from the nature of the conversion itself; but in all cases the inference must be deduced by the jury, and not by the court.
It was error, therefore, for the court to refuse to permit counsel for defendants to argue the question of criminal intent to the jury, and thereby withdraw from the consideration of the jury the evidence offered to establish the good reputation of defendants for honesty and integrity. Such evidence is always admissible in a criminal trial upon the question of intent. Mr. Justice Cooley in People v. Garbutt, 17 Mich. 9, 97 Am. Dec. 1(52, said: “Good character is an important fact with every man; but never more so than when he is put on trial charged with an offense which is rendered improbable in the last degree by a uniform course of life wholly inconsistent with any such crime. There are cases where it becomes a man’s sole dependence, and yet may prove sufficient to outweigh evidence of the most positive character.” On the other hand, evidence of the financial standing of the defendants is incompetent, since a rich man is as likely to violate the law as a poor man. So, also, is evidence incompetent tending to show that a custom prevails among trustees of handling the funds of estates as defendants handled the funds of the Workmen Corporation in this instance.
We find no difficulty whatever in distinguishing the cases of O’Brien v. United States, 27 App. D. C. 263, and Patterson v. United States, 39 App. D. C. 84. The question involved in O’Brien’s Case is stated by the court as follows: “The appellant insists that the court below erred in refusing to instruct the jury that to convict the appellant it must find that Hume’s money was wrongfully converted by the defendant to his own use ‘with the intent to defraud Hume;’ and that the court erred *358in instructing the jury that to convict the appellant it must believe, respecting Hume’s money in his possession, ‘that he wrongfully converted that money to his own use.’ We agree that the evil intent is an element of every crime, which must be in some way alleged and proved.” And the court further said on the question of intent that “to wrongfully convert such money is an act in its nature evil, and the statement of the act itself imports the evil intent. The wrongful conversion constitutes the offense.” But it will be observed that in this case, while the court not only held that evil intent was an essential element to the commission of the offense, and that the wrongful conversion of the property, is an act in its nature evil, it was clearly held that the conversion must be proved to have been wrongful, and to establish such fact criminal intent becomes essential.
In Patterson’s Case, the only exception involved a sentence in the charge of the court as follows: “The question of intent to defraud is not a material element, and the government is not' required to prove an intent to defraud at the time of a wrongful conversion of the money, if such there was.” The court on this point said: “As the word ‘fraudulently’ is not made an element of this offense, it was held in O’Brien’s Case, supra, that it was not necessary to allege' in the indictment that the conversion was with intent to defraud.” These cases make a clear distinction between a fraudulent conversion and a wrongful conversion. But in neither case is the element of intent eliminated from the crime of wrongful conversion.
The judgment of the court below is reversed, and the cause remanded with instructions to grant a new trial.
Reversed and remanded.